UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 20, 2011 BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 333-153135 26-3136483 (State or other jurisdiction of incorporation or organization) (Commission File Number) IRS Employer Identification No. Heron Tower, 70 East 55th Street, 9th Floor New York, NY10022 (Address of principal executive offices) Registrant’s telephone number, including area code: (212) 843-1601 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On January 20, 2011, BEMT Meadowmont, LLC, a wholly owned subsidiary of our operating partnership (“BEMT Meadowmont”) entered into an agreement with Bluerock Special Opportunity + Income Fund II, an affiliate of our sponsor (“SOIF II”) for a line of credit represented by a promissory note (the "Note").Under the terms of the Note, BEMT Meadowmont may borrow, from time to time, up to $500,000, for general working capital.The Note has a six-month term from the date of the first advance and matures on July 20, 2011.It bears interest compounding monthly at a rate of 30-day LIBOR + 5.00%, subject to a minimum rate of 7.00%, annualized.Interest on the loan will be paid on a current basis from cash flow distributed to us from BR MeadowmontJV Member, LLC (the “Meadowmont JV Member").The Note may be prepaid in whole or in part at any time or from time to time without penalty.The Note is secured by a pledge of our indirect membership interest in the Meadowmont Property and a pledge of our direct membership interest in the Meadowmont JV Member. ITEM 2.03CREATION OF A DIRECT FINANCIAL OBLIGATION OR AN OBLIGATION UNDER AN OFF-BALANCESHEET ARRANGEMENT OF A REGISTRANT The information in this report required by Item 2.03 is included in Item 1.01 above and is incorporated hereinby reference. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits 10.1Promissory Note between BEMT Meadowmont, LLC and Bluerock Special Opportunity + Income Fund II, dated as of January 20, 2011. 10.2 Pledge and Security Agreement between BEMT Meadowmont LLC and Bluerock Special Opportunity & Income Fund II, dated as of January 20, 2011. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. DATE: January 26, 2011 /s/ R. Ramin Kamfar R. Ramin Kamfar Chief Executive Officer and Chairman of the Board (Principal Executive Officer) 2
